Citation Nr: 0600052	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  02-05 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic coughing 
and shortness of breath as a result of asbestos exposure.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to February 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Chicago, Illinois, which denied service connection for 
chronic coughing and shortness of breath as a result of 
asbestos exposure.

As discussed in more detail in the REMAND below, the Board 
finds that the veteran filed a timely notice of disagreement 
with the RO's denial of his claims for service connection for 
asthma and sleep apnea, thereby initiating, but not 
perfecting, an appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the claims file indicates the veteran submitted 
additional evidence to the Board in December 2002 pertinent 
to his claim for service connection for chronic coughing and 
shortness of breath as a result of asbestos exposure.  The 
evidence, which includes statements from physicians S.H., 
M.D. and S.I.G., D.O., has not been considered by the agency 
of original jurisdiction (AOJ).  And the veteran through his 
representative has stated his intention not to waive initial 
consideration of this evidence by the AOJ.  He has requested 
that his appeal be returned to the AOJ for this purpose.

The veteran alleges he served as a boiler technician during 
service.  His service personnel records should be obtained to 
confirm his in-service duties.

A November 2002 rating decision, in pertinent part, denied 
claims for service connection for asthma and sleep apnea.  In 
December 2002, the veteran submitted a notice of disagreement 
(NOD) on this denial.  The claims must be remanded to allow 
the RO to provide the veteran with a statement of the case 
(SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the 
issues will be returned to the Board after issuance of the 
SOC only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, this case is REMANDED for the following action:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.

2.  Obtain the veteran's service 
personnel records from the National 
Personnel Records Center.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO should adjudicate the claim 
for service connection for chronic 
coughing and shortness of breath as a 
result of asbestos exposure with 
consideration of all of the relevant 
evidence in the claims file.

5.  If the remaining benefit requested on 
appeal remains denied, the RO should 
issue another SSOC, which should contain 
notice of all relevant action taken on 
the claim.  A reasonable period of time 
for a response should be afforded.  
Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order.  

6.  Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to service 
connection for asthma and sleep apnea.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

No action is required of the appellant until he is otherwise 
notified by the RO.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  

This claim must be afforded expeditious treatment. 


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


